

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.4.13


[EXECUTIVE/CHAIRMAN OPTION GRANT NOTICE]


, 20           


[name and address]


Dear [       ]:


You are granted, effective as
of                                                                            ,
20  (the “Option Grant Date”), an option (the “Option”) to purchase shares of
common stock, $0.001 par value (the “Options Shares”), of inVentiv Health, Inc.
(the “Corporation”), pursuant to the inVentiv Health, Inc. 2006 Long-Term
Incentive Plan (the “Plan”).  The Option is subject to the terms and conditions
set forth below and in the Plan, which is incorporated into and made a part of
this Stock Option Agreement (this “Agreement”).  Capitalized terms used in the
Agreement have the same meaning as defined in the Plan.


1.  
Exercise Price:  $  per Option Share.



a.  
Number of Option
Shares:                                                                



b.  
Type of Option: Nonqualified Stock Option (i.e., an option which is not an
incentive stock option under Section 422 of the Code).



c.  
Vesting:  The Option will vest as follows:



                       [vesting schedule]


d.  
The Option shall immediately vest with respect to all Option Shares upon the
occurrence of an event specified in the employment agreement in effect between
you and the Corporation (the "Employment Agreement") and you as having the
effect of accelerating the vesting of options, to the extent and upon the terms
and conditions set forth in the Employment Agreement.  Such rights of
acceleration are in addition to, and not in lieu of, any provision in the Plan
for acceleration of vesting of options based on the same or similar events that
is, by the terms of the Plan, otherwise applicable hereto.



e.  
Any unexercised portion of the Option shall be cancelled and terminated without
payment therefor if the Fair Market Value of one share of Common Stock as of the
date of a Change of Control is less than the exercise price per Option Share set
forth above.



2.  
Registration Under Federal and State Securities Laws: The Option may not be
exercised and the Corporation is not required to deliver Option Shares unless
such Option Shares have been registered under Federal and applicable state
securities laws, or are then exempt from such registration requirements.



3.  
Forfeiture of Option: The unexercised portion of the Option is subject to
forfeiture upon a determination by the Committee that you have engaged in any of
the conduct described in the first sentence of Section 13.5 of the Plan and that
the Option should be forfeited as a consequence.



4.  
Expiration Date: The vested portion of the Option expires (i) on the later of
three months after termination of service to the Corporation and two years after
termination of your employment with the Corporation if (a) your service as an
employee is terminated by the Corporation without Cause or by you for Good
Reason prior to a Change in Control or (b) a Change in Control preceded your
termination of employment, regardless of the reason therefor (unless your
service as an employee is terminated by the Corporation for Cause, in which case
clause (iii) will apply), (ii) on the later of one year after termination of
service to the Corporation and two years after termination of your employment
with the Corporation if your employment terminates by reason of death or
disability, (iii) immediately if your employment terminates for Cause or (iv)
otherwise, three months after termination of service to the Corporation.  Except
as provided in Section 1.d., the portion of the Option that has not vested as of
the date of termination of your provision of services to the Corporation will be
forfeited and returned to the Corporation, and all rights of you or your heirs
in and to such portion of the Option will terminate, unless the Compensation
Committee of the Board of Directors of the Corporation (the "Committee")
determines otherwise in its sole and absolute discretion.  Subject to earlier
termination as provided in this Agreement and the Plan, the Option expires on
[tenth anniversary of the grant date].  Capitalized terms (including the term
"Change in Control") used in this paragraph and not otherwise defined herein
shall have the meanings assigned to them in the Employment Agreement.



For purposes hereof, "service" will be deemed to have terminated only upon
termination of both your employment with and provision of services as a director
of the Corporation for any reason whatsoever, with or without cause, whether
voluntarily or involuntarily, provided that, without limitation of the second
sentence of the preceding paragraph, the Committee shall have the discretion to
determine that "service" shall continue thereafter if you are providing services
as an independent contractor to the Corporation.


5.  
Tax Withholding.  It is a condition to the award of the Option that you make
arrangements satisfactory to the Corporation to satisfy all tax withholding
amounts and other required deductions with respect to the Option and the Option
Shares.  You will be permitted to satisfy these obligations by (i) making a cash
payment to the Corporation or (ii) directing the Corporation to sell vested
Option Shares as to which the Option has been exercised in an amount sufficient
to generate net proceeds equal to or exceeding the amount of such
obligations.  If you do not satisfy such obligations as and when the same become
due, the Corporation will have the right to withhold a number of vested Option
Shares as to which the Option has been exercised having a value, determined in
the sole discretion of the Corporation, equal to the amount of the unsatisfied
obligations and you will have no further interest in the withheld Option Shares
or any proceeds thereof and will have no right to be compensated therefor.



6.  
Restrictions on Transfer:  You are not permitted to sell, assign, transfer or
otherwise encumber any portion of the Option, other than by will or the laws of
descent and distribution, and any such attempted disposition or encumbrance
shall be void and unenforceable against the Corporation, provided that you may
assign or transfer the Option or a portion thereof with the consent of the
Committee to (a) your spouse, children or grandchildren (including any adopted
and step children or grandchildren), (b) to a trust or partnership for the
benefit of one or more of you or the persons referred to in clause (a), or (c)
for charitable donations; provided that the recipient shall be bound by and
subject to all of the terms and conditions of the Plan and this Agreement and
shall execute an agreement satisfactory to the Corporation evidencing such
obligations; and provided further that you shall remain bound by the terms and
conditions of the Plan.



Please acknowledge your acceptance of this inVentiv Health, Inc. nonqualified
Stock Option Agreement by signing in the space below.  Return the original
signed Agreement in the envelope provided and retain the copy of the Agreement
for your records.


The Corporation by its duly authorized officer agrees to the terms and
conditions of this Agreement and of the Plan.







     
Name:
Title:
   


The undersigned accepts the Option subject to the terms and conditions of the
Plan and this Agreement.



           




 
 
 

--------------------------------------------------------------------------------

 
